DETAILED ACTION
This is an Office action based on application number 15/861,778 filed 4 January 2018, which is a divisional 15/320,897 filed 21 December 2016, which is a national stage entry of PCT/JP2016/061810 filed 12 April 2016, which claims priority to JP 2016-042898 filed 5 March 2016 and JP 2016-042899 filed 5 March 2016. Claims 1, 7-11, 13, and 15-19 are pending.
Amendments to the claims, filed 8 November 2021, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 7-9, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (WIPO International Publication No. WO 2013/125288 A1 with English language equivalent US Application Publication No. US 2016/0032135 A1 used for translation purposes) in view of Kishioka et al. (US Patent Application Publication No. US 2004/0191509 A1) (Kishioka 509) and Kishioka et al. (US Patent No. US 2010/0080991 A1) (Kishioka 991).

Regarding instant claim 1:

	Sato further discloses that the heat-set temperature is from 180 to 270ºC (paragraph [0028]).
	Sato further discloses that the thickness of the coating layer is from 0.002 to 1.0 µm (paragraph [0077]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Sato further discloses that the coating solution comprises a (meth)acrylate and a crosslinking agent (paragraph [0032]).
	Sato further discloses that the coating layer is capable of improving the adhesion property of the film to surfaces to form, particularly, prism layers or microlens layers (paragraph [0033]), which is analogous to the claimed adhesive.
	Sato further discloses that the (meth)acrylates are inclusive of those having not less than 4 carbon atoms at an ester end thereof (e.g., (n-butyl(meth)acrylate and 2-ethylhexyl(meth)acrylate (paragraph [0036]).
	Sato further discloses that the proportion of carbon-carbon double bond moiety in the (meth)acrylates is usually in the range of 3% to 40% by weight from the standpoint of good adhesion property (paragraph [0040]). Said carbon-carbon double bond moiety is analogous to the content of the (meth)acrylate unit in the (meth)acrylic resin recited prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Sato further discloses that the content of the (meth)acrylate in the coating is in the range of 5 to 95% by weight (paragraph [0070]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Sato does not explicitly disclose the glass transition point of the adhesive layer and the adhesion strength of the adhesive layer.
	However, Kishioka 991 discloses an adhesive sheet for optical member adhesion (paragraph [0001]), wherein the adhesive is an acrylic (paragraph [0009]). Kishioka 991 further discloses that said acrylic has a glass transition temperature (Tg) is preferably -40 to -70ºC in order to enhance adhesive properties at low temperatures and properties at high speed (e.g., a property of causing no peeling at the time when an adherend assembly is dropped (dropping impact property)) (paragraph [0088]).
	Further, Kishioka 509 discloses pressure sensitive adhesive sheets comprising an acrylic pressure-sensitive adhesive (paragraph [0052]), wherein said pressure-sensitive adhesive has an adhesive strength (to a glass plate or triacetyl cellulose film) of not more than 5.0 N/20 mm (paragraph [0046]), which is inclusive of the claimed range; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05. Kishioka 509 teaches that when the adhesive strength exceeds 5.0 N/20 mm, the surface to which the adhesive is applied is likely damaged when the adhesive is peeled therefrom (paragraph [0048]).

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art combination before him or her, to select a coating composition within the scope of Sato that has the glass transition temperature as prescribed by Kishioka 991. The motivation for doing so would have been to enhance adhesive properties at low temperatures and properties at high speed (e.g., a property of causing no peeling at the time when an adherend assembly is dropped (dropping impact property)).
	Further, it would have been obvious to select a coating composition within the scope of Sato having the adhesive strength prescribed by Kishioka 509. The motivation for doing so would have been to ensure that the adhesive does not damage the surface to which it is applied when the adhesive is removed in a peeling process.
	Therefore, it would have been obvious to combine Kishioka 991 and Kishioka 509 with Sato to obtain the invention as specified by the instant claim.

Regarding instant claim 7, Sato further discloses that the coating solution comprises a crosslinking agent (paragraph [0032]).

Regarding instant claim 8, Sato further discloses that the crosslinking agent in the coating solution is usually 5 to 95% by weight (paragraph [0072]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 15, Sato further discloses that the crosslinking agent comprises a melamine compound in order to enhance coating appearance, transparency, and adhesion property (paragraph [0059]).

Regarding instant claim 16, Sato further discloses those (meth)acrylates inclusive of those comprising an alkyl group having 6 to 20 carbon atoms at an ester end thereof (e.g., 2-ethylhexyl(meth)acrylate) (paragraph [0036]).
	Sato is silent with regard to the specific amount of (meth)acrylates comprising an alkyl group having 6 to 20 carbon atoms at an ester end thereof.
	However, Kishioka 509 discloses those adhesives having excellent reworkability and optical properties (paragraph [0006]). Kishioka further discloses that it is important the proportion a (meth)acrylic acid C1-18 alkyl ester is 50% by weight or more based on the amount of other monomer components (paragraph [0061]).
	Before the effective filing date of the invention, it would have been obvious to control the content of those (meth)acrylates having 6 to 20 carbon atoms at an ester end thereof to be within the range prescribed by Kishioka 509. The motivation for doing so would have been that such adhesives have excellent reworkability and optical properties.


Regarding instant claim 17, Sato further discloses those (meth)acrylates inclusive of those comprising an alkyl group having not more than 2 carbon atoms at an ester end thereof (e.g., 2-hydroxyethyl (meth)acrylate) or those having a ring structure (e.g., glycidyl (meth)acrylate) (paragraph [0057]).

Regarding instant claims 18-19, Sato further discloses those (meth)acrylates inclusive of those comprising an alkyl group having not more than 2 carbon atoms at an ester end thereof (e.g., 2-hydroxyethyl (meth)acrylate) or those having a ring structure (e.g., glycidyl (meth)acrylate) (paragraph [0057]).
	Sato is silent with regard to the amount of said (meth)acrylates.
	However, However, Kishioka 509 discloses those adhesives having excellent reworkability and optical properties (paragraph [0006]). Kishioka 509 further discloses that such adhesives comprise a modifying monomer (i.e., a copolymerizable monomer) in combination with the (meth)acrylic acid C1-18 alkyl esters for the sake of crosslinking the polymer (paragraph [0056]). Kishioka 509 further discloses that the copolymerizable monomer is selected from 2-hydroxyethyl (meth)acrylate and glycidyl (meth)acrylate (paragraph [0057]). Kishioka 509 further discloses that the proportion of copolymerizable monomer is not more than 50% by weight. (paragraph [0061]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

	Therefore, it would have been obvious to combine Kishioka 509 with Sato to obtain the invention as specified by the instant claims.

Claims 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Kishioka 509 and Kishioka 991 as applied to claim 1 above, and further in view of Hashimoto et al. (US Patent Application Publication No. US 2004/0265539 A1) (Hashimoto).

Regarding instant claims 9 and 13, Sato in view of Kishioka 509 and Kishioka 991 discloses the polyester sheet as disclosed in the rejection of claim 1, above.
	Sato in view of Kishioka 509 and Kishioka 991 does not explicitly disclose the surface roughness of the coating layer or the side opposite the adhesive layer.
	However, Hashimoto discloses a laminated polyester film comprising a polyester base film and a coating layer comprising a polymer binder provided on at least one surface of the base film (page 1, paragraph [0005]). Further Hashimoto discloses that any of the film surfaces of the laminated polyester film has an average roughness (SRa) of 2 to 20 nm such that sufficient winding and coating ease are obtained (page 4, prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her to control the surface roughness of the coating layer and the side opposite the coating layer of the prior art composition such that is in the range prescribed by Hashimoto. The motivation for doing so would have been to optimize winding and coating ease.
	Therefore, it would have been obvious to combine Hashimoto with Sato in view of Kishioka 509 and Kishioka 991 to obtain the invention as specified by the instant claims.

Regarding instant claim 10, Sato in view of Kishioka 509 and Kishioka 991 discloses the polyester sheet as disclosed in the rejection of claim 1, above.
	Sato in view of Kishioka 509 and Kishioka 991 does not explicitly disclose the functional layer formed on a surface of the polyester film that is opposite to the coating layer.
	However, Hashimoto discloses a laminated polyester film comprising a polyester base film and a coating layer comprising a polymer binder provided on at least one surface of the base film (page 1, paragraph [0005]). Hashimoto further discloses that a gas barrier laminate is formed on a base film at the side opposite to that on which the coating layer is applied to make a more useful laminated film (page 6, paragraph 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to apply the gas barrier layer of Hashimoto to the polyester sheet of Sato. The motivation for doing so would have been to impart gas barrier properties to the polyester sheet and make said sheet a more useful laminated film.
	Therefore, it would have been obvious to combine Hashimoto with Sato in view of Kishioka 509 and Kishioka 991 to obtain the invention as specified by the instant claim.

Regarding instant claim 11, Sato in view of Kishioka 509 and Kishioka 991 discloses the polyester sheet as disclosed in the rejection of claim 1, above.
	Sato in view of Kishioka 509 and Kishioka 991 does not explicitly disclose the haze value of the polyester sheet.
	However, Hashimoto discloses a laminated polyester film comprising a polyester base film and a coating layer comprising a polymer binder provided on at least one surface of the base film (page 1, paragraph [0005]). Hashimoto further discloses that the laminated polyester film, as a whole, has a haze of 1.5% or less such that transparency and brightness are maintained in order for the film to be used for display purposes (page 4, paragraph [0040]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to select compositions for the laminated polyester sheet within the scope of Sato having a 
	Therefore, it would have been obvious to combine Hashimoto with Sato in view of Kishioka 509 and Kishioka 991 to obtain the invention as specified by the instant claim.

Answers to Applicant’s Arguments
In response to Applicant’s arguments, the grounds of rejection are maintained because Applicant’s arguments are unpersuasive.
Applicant traverses the combination of Kishioka 991 and Kishioka 509 with Sato to obviate the subject matter of the claims. Applicant submits that one of ordinary skill in the art would not have had a reason to combine the cited references in the Office action with a reasonable expectation of success. Specifically, Applicant contends that the Office action did not sufficiently explain why one of ordinary skill in the art would have considered either Kishioka 991 or Kishioka 509 when starting with the Sato reference to arrive at the claimed process. Specifically, Applicant contends that both Kishioka 991 and Kishioka 509 are concerned with adhesives having a much greater thickness than either of Sato or the process of the claims. 
	Applicant’s argument is unpersuasive. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, the prior art combination does not rely on replacing the adhesive layer of Sato with either that of Kishioka 991 and Kishioka 509 and arrive at a process wherein an adhesive layer having a thickness outside of the claimed range is obtained. Instead, the citation of Kishioka 991 and Kishioka 509 provide a motivation to arrive at an adhesive having a specific glass transition temperature and adhesive strength. Applicant has not shown by way of reasoned argument or evidence that the adhesive thickness disclosed by Kishioka 991 and Kishioka 509 is required for an adhesive layer to display the properties touted, i.e., to enhance adhesive properties at low temperatures and properties at high speed, and to ensure that the adhesive does not damage a surface to which it is applied in the instance said adhesive is removed in a peeling process.
	Further, one of ordinary skill in the art would readily conclude that an adhesive layer having the glass transition temperature and adhesive strength is necessarily encompassed by the scope of Sato because the composition of Sato is substantially identical to that of claim 1, as mapped out above. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I). Accordingly, one of ordinary skill in the art would have chosen the embodiment encompassed by Sato having the glass 
Applicant further traverses the rejection of claims 9-11 and 13 over the combination of Hashimoto with Sato in view of Kishioka 509 and 991.
	First, Applicant contends that the Hashimoto reference does not cure the deficiencies of Sato in view of Kishioka 509 and Kishioka 991. The alleged deficiencies are addressed above.
	Further, Applicant contends that Hashimoto teaches that a specific coating layer must be between the polyester film and adhesive layer, whereas the claimed subject matter recites that the adhesive layer is directly on at least one surface or a polyester film. Applicant argues that because the structures of the films are different, a person of ordinary skill in the art would not have modified Sato in view of Kishioka 509 and Kishioka 991 based on the surface roughness, functional layer, and haze value to arrive at the claimed process.
	Applicant’s argument is unpersuasive. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, the combination of Hashimoto with Sato in view of Kishioka 509 and Kishioka 991 does not seek to bodily incorporate the entire structure of the Hashimoto reference with that of at least Sato to arrive at a structure that comprises a coating layer between the polyester film .


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1759